Citation Nr: 1217605	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO. 08-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran filed a timely Notice of Disagreement (NOD) with an April 2003 rating decision that granted service connection for right and left tibia stress fractures. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 2000 to September 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In the August 2006 decision, the RO determined that the Veteran did not file a timely NOD with the initial ratings assigned in an April 2003 rating decision for right and left tibia stress fractures. The Veteran appealed the issue of whether he filed at timely NOD to the Board.   
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in her August 2008 Substantive Appeal (VA Form 9). However, she failed to report for the hearing scheduled in July 2009. She has not explained her absence or requested to reschedule the hearing. Therefore, the Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1. The RO granted service connection for right and left tibia stress fractures in an April 2003 rating decision. The RO assigned separate 0 percent disability ratings for right and left tibia stress fractures. Although notified of the decision in April 2003, the Veteran did not initiate an appeal within one year of the notice letter. 

2. The first evidence in the claims folders of statements from the Veteran which may be reasonably construed as NODs were dated and received by the RO in October 2005 and November 2005, beyond the one-year time period to appeal.   



CONCLUSIONS OF LAW

1. The April 2003 rating decision granting service connection for right and left tibia stress fractures is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. The requirements are not met for a timely NOD within one year of the April 2003 rating decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). In the present case, no VCAA letter was sent to the Veteran. 

However, with regard to the Veteran's appeal of the timeliness of a NOD, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). That is, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here. Dela Cruz, 15 Vet. App. at 149 (2001). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

In any event, all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011). The Veteran has been provided ample opportunity to present evidence and argument in support of her claim. She failed to appear without good cause for her scheduled Travel Board hearing.

Timeliness of NOD 

The RO issued an April 2003 rating decision that granted service connection for right and left tibia stress fractures. The RO assigned separate 0 percent disability ratings assigned for right and left tibia stress fractures. The Veteran contends that she submitted a timely NOD with the RO's April 2003 rating decision, expressing disagreement with the initial 0 percent ratings assigned, among other disagreements. See August 2008 VA Form 9; December 2007 Veteran's statement. However, in another statement, the Veteran admits that her NOD was untimely, but that she is exercising her right to appeal after the one-year deadline because she feels VA was simply wrong. See Veteran's four page typed statement received by the RO on November 8, 2005. 

Upon review of the evidence, the Board finds that the Veteran failed to file a timely NOD with the RO's April 2003 rating decision. The earliest date that an NOD was received by the RO from the Veteran is October 2005, well beyond the one-year time period for filing. See 38 C.F.R. § 20.302(a). 

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201. While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD. Jarvis v. West, 12 Vet. App. 559, 561 (1999). A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision. A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD. See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). All communications should be liberally construed. See id. at 561-62. The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants. See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009). See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task). See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

A claimant or his or her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a). If a NOD is not filed within the one year time period, the RO decision becomes final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011). An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a). An NOD postmarked prior to expiration of the one year period will be accepted as having been timely filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a). In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a). 

The Board may implicitly or explicitly waive the issue of the timeliness of a Substantive Appeal. A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009). The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 USCA §§ 503,7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Whether a NOD has been filed on time is an appealable issue. If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished a SOC on the issue of whether the NOD was timely. 38 C.F.R. §§ 19.34, 20.101(c).   

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal. See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

The Veteran filed her original claim for service connection for right and left tibia fractures in September 2002. The RO issued an April 2003 rating decision that granted service connection for right and left tibia stress fractures. In granting, the RO assigned separate 0 percent disability ratings for right and left tibia stress fractures, effective September 25, 2001, the day after discharge from service. The RO notified the Veteran of this decision in an April 11, 2003 letter and apprised her of her procedural and appellate rights by way of an enclosed VA Form 4107 ("Your Rights to Appeal Our Decision"). The Veteran was notified she had one year from the date of the notice letter to appeal the April 2003 decision. 

The Veteran indicates that she filed a timely NOD within one year of the April 2003 rating decision, expressing disagreement with the initial ratings assigned, among other matters. See e.g., August 2008 VA Form 9. However, she never specifies when the alleged timely NOD was filed. She provides no probative details on that matter. Most importantly, the claims folder contains no communications from the Veteran or her representative dated within one year of the April 11, 2003 rating decision that could reasonably be construed as a NOD. See 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Under VA regulations, the Veteran had one year - until April 11, 2004, to file a NOD. See 38 C.F.R. §§ 20.302(a), 20.305. Unfortunately, the first evidence in the claims folder of statements from the Veteran which may be construed as NODs were received by the RO in October 2005 and November 2005, well beyond the one-year time limit. Therefore, these three statements were untimely. Id. 

The first statement is a VA Form 119 (Report of Contact) dated October 17, 2005 in which the Veteran indicated she would like to file for an increased rating for her right and left tibia stress fractures. The second statement is a letter dated October 26, 2005, received by the RO on November 8, 2005, in which the Veteran indicates she is appealing an earlier January 2002 rating decision (presumably she meant the April 2003 rating decision). She uses the term "Notice of Disagreement" in this letter. The third statement is a four page typed statement that appears to have been received by the RO on November 8, 2005. In this statement she disputes the amount of her compensation for service-connected benefits, among other disagreements. Again, none of these statements were dated or received by VA in a timely manner within one year of the April 2003 rating decision. See 38 C.F.R. §§ 20.302(a), 20.305.

In another statement, the Veteran admits that she filed her NOD in an untimely fashion after the April 2003 rating decision, but that she is exercising her right to appeal after the one-year deadline because she feels VA was simply wrong. See Veteran's four page typed statement received by the RO on November 8, 2005. 

Pursuant to 38 C.F.R. § 3.109 (2011), time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause." Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was. There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA. Corry v. Derwinski, 3 Vet. App. 231, 235   (1992). 

The Veteran has not presented "good cause" as to why she did not file her NOD within one year by April 11, 2004. There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary. Ashley v. Derwinski, 2 Vet. App. 62  1992). VA need only mail notice to the last address of record for the presumption to attach. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). Notification for VA purposes is a written notice sent to the claimant's last address of record. See 38 C.F.R. § 3.1(q). Here, there is no clear evidence to rebut the presumption of notification in this case. There is no indication or allegation that the April 11, 2003 notice letter was returned as undeliverable or that the Veteran did not receive notice of the April 2003 rating decision. There is no evidence of a change of address prior to the issuance of the April 2003 rating decision. In addition, the address listed on the notice letter of the April 2003 rating decision matches the most recent address provided by the Veteran at that time. She also failed to provide a cogent explanation as to her reasons for not filing a timely NOD. Merely indicating that VA was "wrong" in its decision does not constitute "good cause." Therefore, there is no legal entitlement to an extension of time to file her NOD in the present case. 38 C.F.R. § 3.109(b); Corry, 3 Vet. App. at 235.  

In summary, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence, which governs the outcome of this case. Her NOD was untimely. Accordingly, the issue of the timeliness of the Veteran's NOD must be denied for lack of legal merit. See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 




(ORDER CONTINUED ON NEXT PAGE)


ORDER

As the Veteran did not file a timely NOD with an April 2003 rating decision that awarded service connection for right and left tibia stress fractures, the appeal is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


